By the Court, Crockett, J.:
The controlling issue made by the pleadings was upon the question whether the plaintiff or defendant received a majority of the legal votes cast at the election. The court below wholly omitted to find upon this issue, and if the fact be that no evidence on this point was introduced, either by the plaintiff or defendant, this does not excuse the want of a finding. It is the duty of the trial court to find upon all the material issues made by the pleadings, whether evidence be introduced or not, and if there be no finding on a material issue, the judgment cannot be supported.
Judgment reversed, and cause remanded for a new trial.
Mr. Chief Justice Wallace did not express an opinion.